 RAFAEL IGARTUARafael Igartua, Proprietor of Aguadilla Children'sWear PlantandInternationalLadies'GarmentWorkers Union,Local 600 and 601, AFL-CIO.Case 24-CA-2497February 19, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn November 4, 1968, Trial Examiner AlvinLieberman, issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthedismissal of these allegations. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision and a supporting brief, and theRespondent filed cross-exceptions with a supportingbrief and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated, itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Rafael Igartua, Proprietor of Aguadilla Children'sWear Plant, Aguadilla, P.R., his agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommendedOrder,assomodified:1.Amend paragraph 1(b) of the Trial Examiner'sRecommended Order by deleting the words "or withdischarge, loss of employment."2.Amend paragraph 1(d) of the Trial Examiner'sRecommended Order by deleting the words "in anyother manner," and substituting therefor the words"in any like or related manner."6153.Delete the third indented paragraph of thenoticeandsubstitutethereforthefollowingparagraph:WE WILL NOT threaten to move our plant, orotherwise threaten you with reprisals to preventyou from joining,signing acard for, supporting,or assisting in any way, International Ladies'Garment Workers Union, AFL-CIO, or any otherunion,or threaten you because you have alreadydone any of these things.4.Amend the fourth indented paragraph of thenotice by deleting the words "in any manner," andsubstituting therefor thewords "in any like orrelated manner."5.Change the last period in the fourth indentedparagraph of the notice to a comma and add thefollowing: "except to the extent that such right maybe affected by an agreement requiring membershipinalabororganizationasaconditionofemployment in conformity with Section 8(a)(3) ofsaid Act."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,Trial Examiner: The trial in thisproceeding, with all parties represented, was held beforeme in Mayaguez, Puerto Rico, on August 12 and 13,1968, upon a complaint of the General Counsel,' datedMay 31, 1968, and respondent's answer.' In general, theissueslitigatedwere whether respondent violated Section8(a)(1) and(3) of the National Labor Relations Act, asamended (herein called theAct).Particularly,thequestions for decision are as follows:1.Did respondent engage in independent violations ofSection 8(a)(1) of the Act by coercively interrogating andthreatening employees and by creating the impression thattheiractivities in support of the Union were undersurveillance?'2.Did respondent violate Section 8(a)(3) and (1) of theAct by discharging and failing to reemploy EugeniaGonzalez Egipciaco?Upon the entire record ,4 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and the'The complaintwas issued on a charge and two amendedcharges filed,respectively, on January 26, 1968; March 1, 1968; and April 19, 1968, byInternationalLadies'GarmentWorkersUnion,Local 600 and 601,AFL-CIO (hereincalled the Union)'During the trial the complaint was amendedto set forthrespondent'sname as it appears in the captionThe complaintwas furtheramended byinserting the words"and (1)"between the words "Section8(a)(3)" and "ofthe Act" in paragraphIX Also during the trial, changeswere made in theanswer.Paragraph 2 was amended so as to admitthe allegations ofparagraph III of the complaint andthe first affirmativedefense wasdeleted.'At the trialrespondent moved to dismissthe complaintinsofar as italleged violationsof Section8(aXi), contending that because the chargereferredto those violations in general language only there was absent thenecessary relationship between the charge and complaint.Idenied thismotion In hisbrief respondenturges, in essence,thatIreconsidermyruling, and I have done so. Having reconsidered and having taken intoaccount respondent's furtherarguments and the cases citedin support ofhis position,I find no convincing reason for not adhering to my originaldecision.See; in thisregard,Hotel Conquistador,Inc,159 NLRB 1220,1223-24, affdin pertinentpart 398 F 2d 430 (C A. 9, July 10, 1968).Certain errors of the transcript havebeen noted and corrected.174 NLRB No. 100 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDbriefs submitted by the General Counsel and respondent, Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent is engaged in Aguadilla, Puerto Rico, as asewing contractor for The Baylis Brothers Co. (hereincalledBaylis) of Cincinnati,Ohio, a manufacturer ofchildren's wearing apparel. During 19675 respondent sewedand shipped girls' dresses valued at more than $50,000 toBaylis or to its customers located in various States of theUnited States.Accordingly, I find that respondent isengaged in commerce and that the assertion of jurisdictionover this matter by the National Labor Relations Board(herein called the Board) is warranted.Siemons MailingService,122NLRB 81, 85;Cantera Providencia,111NLRB 848.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, this case concerns itself with events whichoccurredduring theUnion's campaign to organizerespondent's employees.Among these, the complaintalleges,was respondent's interrogation of, and threats to,employees;hiscreationoftheimpressionamongemployees that their efforts in support of the Union'sorganizing campaign were being monitored; and hisdischarge of, and refusal to reinstate, one employee,Eugenia Gonzalez Egipciaco (herein subsequently calledGonzalez).The General Counsel contends that Gonzalez' dischargeand respondent's subsequent refusal to reemploy hercomprised separate violations of Section 8(a)(3) of theAct,andthatrespondent'sotherconductwasindependently violative of Section 8(a)(1).' For his part,respondent denies that he engaged in the independentviolations of Section 8(a)(1) set forth in the complaint.Concerning his alleged infringement of Section 8(a)(3)respondent's position is that cause existed for Gonzalez'dismissal and his later refusal to rehire her.'Unless otherwise noted all dates referred to in this Decision fall within1967.'In pertinent part these sections provide.Sec 8(a)- It shall be an unfair labor practice for an employer -(1) to interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7;(3) by discrimination in regard to hire or tenure of employmentto encourage or discourage membership in any labor organization.Section 7,insofar as relevant, provides as follows.Sec 7 Employees shall have the right to self-organization,to form,join,orassist labor organizations,tobargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.B. Preliminary Facts1.Respondent's businessAs already noted, respondent is a sewing contractor inthe children's wearing apparel industry. He works only forBaylis,amanufacturer of girls' dresses. In the regularcourse of their respective operations Baylis sends cut clothand other components of a finished garment to respondentwho assembles the pieces and sews them into dresses.These are then shipped by respondent to Baylis or to itscustomers.Itwas respondent's practice to meet with his employeesfrom time to time, as the occasion demanded. At thesemeetings production and related matters appear to havebeen the principal, but not the only, topic of discussion. Inthis connection, after the Union's organizing drive began,which will be more fully discussed below, the Unionbecame a subject of conversation at at least'one of theseassemblies.Prior to October 20, respondent's employees weredivided into two groups, known as Section A and SectionB.Each independently of the other performed similarwork; i.e., the conversion of the cut cloth and othercomponents into finished dresses. In each group there wasone employee called a bias cordoner, whose functionconsisted of inserting a bias cord at the waist of a dress.After the insertion of the bias cord the dress, which wasstill unfinished, was passed on to other employees for theperformance of additional operations leading to a finishedproduct.The bias cordoner in Section A was Claripsia Arce.Gonzalez, whose discharge and failure of reinstatement isalleged in the complaint as being violative of Section8(a)(3) of the Act, was the bias cordoner in Section B.2.The layoff of Section AAs respondent testified, in September he began to"experienc[e] a crisis in [his] factory." The quality of thework being turned out at respondent's plant wasdeterioratingThis condition worsened and at the end ofSeptember Baylis notified respondent, by letter, that, ashe further testified, unless respondent was "more carefulin doing [his] work [Baylis] would stop sending work to[respondent] and send this work to other contractors."Upon receipt of this letter respondent called hisemployees to a meeting, read the letter to them in Spanishtranslation, and urged them to improve the quality oftheirwork. The consequence of their not doing so, asrespondentand the letter both made plain to theassembled employees,was respondent's loss of hiscontract with Baylis. After the meeting respondent postedthe letter from Baylis on a plant bulletin board.'Because the work continued to be badly done Baylis, byletter dated October 12, informed respondent that it was"going to reduce drastically the quantity of work [sent torespondent] from [a] normal average of 750 dozen perweek to 350 dozen per week until such time as the qualityof [respondent's]workmanship has improved."8 As aresultof this sharp reduction in the amount of workreceived from Baylis, respondent, on October 20, laid offall the employees working in Section A, including Arce,that group's bias cordoner.'Respondent credibly testified, in this respect, that he placed the letter"on the bulletin board so that all these girls that knew English would readitandtell the other girls "'This letter was received in evidence as respondent's Exhibit 2. RAFAEL IGARTUA6173The Union's organizing campaignStarting in August the Union began its campaign toorganize respondent's employees.To this end unionorganizers and employees who supported the Union visitedemployees at their homes, spoke favorably to them abouttheUnion,and solicited their signatures to cardsauthorizing theUnion to be their collective-bargainingrepresentative.Gonzalez, the subject of the complaint'sdiscrimination allegations, appears to have been one of thechief employee participants in this activity.In August, almost at the very beginning of the Union'scampaign, Andrea LopezRivera, anorganizer, thinkingthat Hilda Matos, a floorlady at respondent's plant, was arank-and-file employee and not a supervisor,' visited heratherhome, informed her that "the workers wereinterestedinorganizingand joining the [Union]," andsought her signature to an authorization card.Matos,however, refusedto sign.10In addition to the foregoing the Union used othermethods togainsupport among respondent's employees.It distributed souvenirs and, starting during the first weekof October, Jesus Ferrer, the Union's principal organizer,addressed them from time to time over a loudspeakerfrom a position in front of respondent's plant."C. Facts Concerning Respondent's AllegedIndependent Violations of Section 8(aX I) of the ActThe complaint alleges that respondent interrogatedemployees concerning the Union, threatened employeesfor supporting the Union, and told employees that heknew the identity of those who had signed cardsauthorizing the Union to be their representative. Despiterespondent's denial of these allegations of the complaint, Ifind that respondent did engage in such conduct. I furtherfind, insofar as respondent's interrogation is concerned,that the employee questioned was not informed that heranswer would not subject her to reprisal or that she couldremain silent.'Matos' supervisorystatus isconcededin respondent's brief."My findings in this regard are basedupon, and thequotation takenfrom,Rivera's credibletestimony"Four witnessestestified that they heard Ferrerspeak to employees inthismanner.Two, respondentand one of his employees, VirginiaQuinones, were unable,with anydegree of certainty,to fix the date onwhich Ferrerstarted thispractice.Quinones'memory was faulty in thisregard and she couldrecall only that it was before January 1968. Althoughrespondenttestified that "the first time [he rememberedseeing]Mr Ferrerwitha loudspeaker was aroundthe first days of January after Three KingsDay [January6]," he earliertestifiedthat he did not,and could not,"remember thefirst time"this occurred,but was "pretty sure" that it didnot happeninOctoberOpposed to this inconclusiveand vacillatingtestimony as to the beginningof Ferrer'suse of a loudspeaker is thepositive testimony of Matos, respondent'sfloorlady,and GonzalezMatostestifiedthat Ferrerbegan to usethe loudspeaker in December. Gonzalezstated that he started to do so inOctober during which Ferrer"used to goto [the front of respondent's plant]every week .withloudspeakers." Asbetween thisconflictingtestimony I credit that given by Gonzalez, whoimpressedme very favorably by her demeanor while on thewitness standOn the otherhand,Matos created an oppositeimpressionFurthermore,althoughMatos testifiedthat she had never heardabout the Union prior toDecember when,as she stated,Ferrer commenced using a loudspeaker, shedid not deny having been visited in Augustby Rivera,a representative oftheUnion,who informedher of theUnion's organizing campaign andasked her to sign an authorizationcard. For theforegoing reasons I havefound thatFerrer's useof a loudspeakeroutside respondent's plant beganearly inOctober.The credible evidence discloses only one instance ofemployee interrogation by respondent. On October 10Virginia Rios, who was then employed as a sleeve closerby respondent, signed a union authorization card at theinstance of Gonzalez, whose discharge on October 27 isalleged in the complaint as having been violative ofSection 8(a)(3) of the Act. About a week after Gonzalez'dismissal respondent asked Rios whether she "had signedany card for the Union?" Rios admitted that she had andvolunteered the information that the card had been givento her by GonzalezRespondent's threat to his employees was made onabout October 13 at one of the frequent meetings whichrespondent had with his employees. At this one heinformed the employees of the contents of the letter, datedOctober 12 which he had just received from Baylisnotifying him of the drastic reduction in the amount ofwork which it would send to respondent.Not only did respondent, at this meeting make knownto his employees that Baylis had reduced the quantity ofdresses that would be sent to him to be sewn, butrespondentalsotalkedabout theUnion.Inthisconnection,asGonzalez,uponwhose testimonymyfindings as to the events of the meeting under discussionare based, testified, respondent stated that "if the unionwon [the plant would be taken] to Barbados."1 zAnother statement respecting the Union made byrespondent at the meeting under discussion related to hisknowledge of who were in its support. In this regard,respondent pointed to 14 employees and said that he had"learned that they had signed the cards.""'"Gladys Perez, who,likeGonzalez, had been dischargedon October 27,but whosedismissal is not claimedby the General Counsel to havecontravenedtheAct, testified that respondentmade additionalthreats atothermeetingsPerez alsotestified that she wascalled to respondent'soffice and there askedby respondentwhether she was"talking somethingabout the union"However, no mention ofthese threats or of herinterrogation appears in Perez' pretrialaffidavitWhen thiswas pointedout toPerez at the trial she weaklyagreed tothe suggestionthat perhapsthe Boardagent before whom the affidavit was subscribed "forgot to put itthere." In view ofthe nature of the threatsands interrogationtowhichPerez testifiedit ishardly conceivable that had she, in fact, related them tothe Board agent investigatingthe charges filed by the Unionhe would nothave included them in theaffidavitheprepared for hersignatureAccordingly,I do not believeher trialtestimony as to her interrogation orrespondent's threats. See, in this connection,TidelandsMarine Service,Inc.,126NLRB 261, 263 Other testimony given by Perez has beencreditedonly to the extent thatthere is inthe record' corroborativeevidence ofa credible nature"Gonzalez' testimony as to respondent's referencesto the Union at themeeting in questionwas directlycounteredby three witnesses called byrespondent,ElsieCarrero,Quinones,andMatos,and indirectly byrespondent,himself.Allhave givenme reasonfor disbelieving theirtestimonyThus, Carrerotestified that she attended employee meetingsfromSeptember through November and thatat none did respondent"mention anythingabout theunion." In virtually the nextbreath, however,she statedthat respondent did talk about"union cards."Quinones andMatos testifiedthat they,too, attended meetings during the same periodand that respondent, who spokeat each, did not make any statementrelating tothe Union. Quinonessaid, additionally,that respondent's firstreferenceto the Union occurredat a meetingin January 1968 In footnote11, above,IdiscussedQuinones faulty memory with respect to the timewhen Ferrer, the Union'sorganizer,started toaddress employees over aloudspeaker.Her memorybeing imperfect in that respect, I cannot rely onher testimonyas to when respondentbegan to mention the Union. InsofarasMatos is concerned,the same footnote contains my commentsas to herincredibilityas a witnessAccordingly, I do not believe her in regard to thematter under discussion. Respondenttestified that he first became aware oftheUnion's organizing campaignin January 1968 when "Ferrer used tocome around with a loudspeaker"In thismannerrespondent, byimplication,denied thathe discussedtheUnion at the meeting held on 618DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Contentions and Concluding Findings ConcerningRespondent's Alleged Independent Violations ofSection 8(a)(1) of the ActThe General Counsel contends that, as alleged in thecomplaint,respondent violated Section 8(a)(1) of the Actby interrogating employees concerning the 'Union, bythreatening them with reprisals for supporting the Union,and, in essence,by creating the impression that theiractivitieswithrespecttotheUnionwereundersurveillance.Although respondent has denied theseallegations,his denials have been overcome by the proof.Considering the foregoing matters in the order in whichthey havebeen set forth,the evidence shows that on aboutNovember 3 respondent asked Rios,one of his employees,whether she had signed a union authorization card.Inasmuch as Rios was not assured by respondent that noaction would be taken against her if she answered andthat she could,with impunity,remain silent,I find thather questioning by respondent was coercive and, therefore,violative of Section 8(a)(1) of the Act.Cohen Bros. FruitCompany,166 NLRB No. 2.The next matter for consideration,insofar as this phaseof the case is concerned,is respondent's statement at themeeting of October 13 that"if the union won [the plantwould be taken] to Barbados." Much need not be said,nor is there need for citatin^_of authority,to establish theviolative nature of this remark.Threats of plant closure orremovalshouldalabororganizationbecome therepresentative of employees have long been held to becoercive and within the ambit of Section 8(a)(1).Ialso find that respondent violated Section 8(a)(1) oftheActby telling employees at the meeting he had withthem on October 13 that he had"learned" that 14 ofthose present"had signed[union] cards."By saying thisrespondent fostered the notion that the activities ofemployees in support of the Union were being monitored.That the evidence does not show that respondent actuallyspied upon the employees who signed the cards is notimportant.What is significant is that respondent'scomment "plainly created an impression of surveillance[which] tended to restrain and interfere with employees inthe exercise of their rights guaranteed under the Act."Mitchell Plastics,Incorporated,159NLRB 1574, 1576.See alsoEdinburg Manufacturing Company,164 NLRBNo. 18, enfd.394 F.2d 1 (C.A. 4).Accordingly,Iconclude that respondent committedunfair labor practices within the meaning of Section8(a)(1) of the Act by coercively interrogating an employeeas to whether she signed a card authorizing the Union tobe her collective-bargaining representative,by threateningtomove his plant in the event the Union became thecollective-bargaining representative of his employees, andby creating the impression that the activities of employeesin support of the Union were under surveillance.E. FactsConcerning Respondent'sViolations ofSection8(a)(3) of the Act8, 1968, her request for reemployment was denied. ThecomplaintallegesthatGonzalez'dischargeandrespondent's subsequent refusal to reemploy her wereviolative of Section 8(a)(3) of the Act.Gonzalez, a staunch union supporter, participated in theUnion's organizing campaign from its inception. To thisend,amongother things, she visited employees ofrespondent at their homes and spoke to them in favor oftheUnion; distributed, and solicitedsignaturesto, unionauthorization cards; and submitted names and addressesof employees to union organizers.During her tenure as an employee in respondent's plantGonzalez turned out work of good quality, but she hasalways worked slowly and was frequently absent.Becauseof her slowness and absences respondent was requiredfrom time to timetoassignanother employee, whonormally performed a different operation, to assist in thebias cordoning work. This was done because a tieup in thebias cordoning work resulted in corresponding delaysfurther along in the production process.Itwill be recalled that respondent's employees had beendivided into two groups, known as Section A and SectionB, andthat on October 20, because of a sharp reductionin respondent's work all employees in Section A were laidoff.Gonzalezwas amember of Section B. Claripsia Arcewas her opposite number in Section A.Gonzalez and Arce were the only regular bias cordonersin the plant. Other employees who may have performedthisoperation did so only when Gonzalez' low outputimpeded the work of other employees who followed her inthe line of production.The quality of the work done by Arce and Gonzalezwas equal. Arce, however, worked at a faster pace and, asrespondenttestified,"withgoodattendance."Respondent's records, which were received in evidence andwhich I have no reason to disbelieve, show, in thisconnection, that from April 3 through October 20 Arce'sproductionwas24-percenthigherthanGonzalez'.Respondent's records also show that from January untilOctober 27, the date on which Gonzalez was dischargedshe was absent on 20occasionsfor either a full day orpart of a day.15On October 27, one week after all the employees inSectionA were laid off, Gonzalez' employment was, asshe put it, "suspended." Four other members of Section Bwere "suspended" at the same time." All were told byMatos,respondent'sfloorlady,asGonzalez furthertestified,"that she was laying [them] off so that theycould give an opportunity to work to . . . five [ir SectionA] that bad been laid off before."On October 30, the first working day after Gonzalez'discharge,Arce was put to work in her -place. On thesameday four other employees who, like Arce, had beenmembers of Section A and laid off on October 20replaced the four employees who were discharged withGonzalez.Respondent'sreasonfornot immediatelyreplacingGonzalez with Arce upon the layoff of SectionA was,in essence,that he felt that in order to be fair tobothgroupsherefrainedfrom selecting particularEugenia Gonzalez began to work in respondent's plantas a bias cordonerl4 in about 1958. Before that she workedfor respondent at her home for a period of some 6 years.On October 27 Gonzalez was discharged and on JanuaryOctober 13. Ihave found, however, that Ferrer commenced addressingrespondent's employees over a loudspeaker early inOctober.Inasmuch asrespondentmust have heard Ferrer when he spoke in this manner I placeno credence on his indirect denialof Gonzalez'testimony."It willbe remembered that the function of a bias cordoner is to insert abias cord at the waistsof thedresses sewn in respondent'splant."Respondent's recordsshowing Arce's attendancefrom the beginning of1967,were not offered inevidence. Those recordswhich were received,however, show that from April 3 through October 20 Arce was absent 21/2 days, whereasGonzalez, during this period was absent11 times, 5 fulldays andparts of 6."No claim is madeby the General Counsel thatthe "suspensions" ofthese four employees involved violationsof the Act RAFAEL IGARTUAemployees in either group for layoff, but laid off all theemployees in one and retained all the employees in theother.Early in January 1968 respondent reinstated severalemployees who had previously been laid off. He also hiredsome who had never before worked in his plant. Learningof thisGonzalez,on January 8, 1968, applied torespondent for employment. She was told, however, thatthere was no work for her.F. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(3) ofthe ActThroughout this proceeding respondent has maintainedthat Gonzalez was discharged and not reemployed becauseof her low production and frequent absences. Brushingthis contention aside as a pretext, the General CounselarguesthatGonzalez'dischargeandrespondent'ssubsequent refusal to reemploy her were violative ofSection 8(a)(3) of the Act. To bolster his pretext positionthe General Counsel, in his brief, points to the fact thatalthough Gonzalez' low production and frequent absenceswerematters of long standing and were known torespondent for a substantial period of time before herdismissal,shewas not discharged because of theseshortcomings until after the Union, which she stauchlysupported, began to organize respondent's employees.There appears to be a modicum of support for theGeneral Counsel's stand. Respondent testified, in essence,that because he wanted to be fair to all employees when itbecame necessary for him to lay off half his force he didnot pick and choose among them. Instead, he laid offSectionA in its entirety and retained all employees inSection B. Yet, a week later he did become selective. Hereplaced five employees in Section B, including Gonzalez,with five employees in Section A, including Arce. Whyrespondent did on October 27 what he felt was not fair forhim to have done on October 20 has not been fullyexplained. Because of this Gonzalez' discharge on October20 is suspicious.But, as has been held countless times, suspicion is not asubstitute for proof. Despite respondent's long knowledgeof Gonzalez' low production and frequent absences, theopportunity to do something about this state of affairs didnot present itself until after, the employees in Section A,includingArce, had been laid off. This layoff madeavailable for the first time, insofar as is shown by therecord, a suitable substitute for Gonzalez. This substitute,Arce,was the only other employee in the plant whoregularly performed the same kind of work that Gonzalezdid.Arce'sproductionwas considerably higher thanGonzalez' and her absences much less frequent. For thesereasons,Icannot find on the proof before me thatrespondent's asserted grounds for discharging Gonzalez onOctober 27, which, unlike the explanation offered by theemployer in another case,17 do not "fail to stand underscrutiny,"arepretextualand that she was actuallydischarged because she supported the Union.There is yet another basis for dismissing thecomplaint's allegation that Gonzalez' employment wasterminated in violation of Section 8(a)(3) of the Act. Theforegoing discussion was based on the assumption thatrespondent knew at the time of Gonzalez' discharge thatshe was a union activist. But the evidence does not showthis to be the case. It shows only that respondent's first619knowledge of Gonzalez' prounion conduct was acquiredabout a week after her discharge when respondent wasinformed by Virginia Rios, who was then in his employ,that Gonzalez had given her a union card. The absence ofevidence establishing respondent's awareness of Gonzalez'support of the Union prior to her discharge not onlynegates the General Counsel's pretext argument,18 but alsorequires the dismissal of the violative discharge allegationsof the complaint.Lyn-Flex Industries, Inc.,157NLRB598, 599-600.The finalmatterfordeterminationiswhetherrespondent's refusal to reemploy Gonzalez on January 8,1968,was discriminatory as the General Counsel urges.As noted, respondent contends that Gonzalez was notrehiredforthesame reasons which prompted herdischarge, which I have found was not shown to have beenviolative of Section 8(a)(3) of the Act.Between the time of her discharge and the date onwhich Gonzalez requested reemployment respondent hadbecome aware that she had engaged in activities on behalfof the Union. It is well settled, however, that anemployer's knowledge that an employee supports a labororganization does not guarantee the employee a job. Sucha person may be discharged or refused employment onany ground unless "the real motivating purpose is to dothatwhichSection8(a)(3)forbids."N,L.R.R.v.McGahey,233 F.2d 406, 413 (C.A. 5).Gonzalez was discharged on October 27 because of herlow production and frequent absences. The only new factwhich intervenedbetweenGonzalez'dischargeandrespondent's refusal to reemploy her was respondent'sacquisition of knowledge,that she was an adherent of theUnion. I was not satisfied, on the assumption thatrespondent had this knowledge, that Gonzalez' support ofthe Union was the "motivating purpose" in her discharge.Iam equally unsatisfied, for the same reasons, thatrespondent'srefusaltoreemployGonzalez after heactually acquired knowledge that she favored the Unionwas motivated by a purpose other than the one whichmoved him to discharge her in the first place.In short, although suspicion also exists in this respect,the proof adduced by the General Counsel does notconvinceme that respondent infringed upon Section8(a)(3) of the Act by refusing to rehire Gonzalez.Accordingly, upon consideration of the entire record, Iconclude that the General Counsel has not sustained hisburden of proving by a preponderance of the evidence thatrespondentviolatedSection8(a)(3)of the Act bydischargingGonzalez on October 27 or by refusing toreemploy her on January 8, 1968. I will, therefore,recommend that paragraphs VI, VII,, and IX of thecomplaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities to the extent found violative oftheAct occurring in connection with its operations setforth in section I, above,, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputesburdeningandobstructing commerce and the free flow ofcommerce.'7N.L R.B. v. Dant,207F 2d 165, 167 (C.A. 9)."See, inthis regard,TomkinsJohnsonCo.,172 NLRB No. 250. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that respondentengaged inunfair laborpractices within the meaning of Section 8(a)(1) of the Act,my Recommended Order will direct respondent to ceaseand desist therefrom and to take such affirmative actionas will effectuate the purposes of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By coercively interrogating an employee as to hersigning acard authorizing the Union to represent her incollectivebargaining respondent has engaged, and isengaging,in an unfair labor practice within the meaningof Section 8(a)(1) of the Act.4.By threatening employees that his plant would bemovedintheeventtheUnionbecamethecollective-bargainingrepresentativeofhisemployeesrespondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.By creating an impression among his employees thattheiractivitiesinsupport of the Union were undersurveillance respondent has engaged,and is engaging, infurtherunfair labor practiceswithin themeaning ofSection 8(a)(1) of the Act.6.Respondent did not engage in an unfair laborpractice within the meaning of Section 8(a)(3) or (1) oftheAct by discharging Eugenia Gonzalez Egipciaco onOctober 27.7.Respondent did not engage in an unfair laborpractice within the meaning of Section 8(a)(3) or (1) oftheAct by refusing to reemploy Eugenia GonzalezEgipciaco on January 8, 1968.8.The unfair labor practices engaged in by respondent,as set forth in Conclusions of Law 3, 4, and 5, above,affect commerce within the meaning of Section 2(6) and(7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issue thefollowing:RECOMMENDED ORDERRafaelIgartua,proprietorofAguadillaChildren'sWear Plant, his agents, successors, and assigns, shall:1.Cease and desist from:(a) Coercively interrogating employees concerning their,or other employees' membership in, activities in supportof, attitudes toward, desires regarding, relationship to, ormattersconcerningInternationalLadies'GarmentWorkers Union, Local 600 and 601, AFL-CIO, or anyother labor organization.(b)Threatening employees with plant closure or withthe removal of his plant from Aguadilla, Puerto Rico, orwith discharge, loss of employment or any other form ofreprisal for joining, assisting, or engaging in any activityinsupport of International Ladies' GarmentWorkersUnion, Local 600 and 601, AFL-CIO, or any other labororganization,or threatening employeeswithsimilarreprisalsconditioned on the event that the foregoingnamed labor organization or any other becomes theircollective-bargaining representative.(c)Engaging,attempting to engage,or giving theimpression of engaging,insurveillanceof employees'activities on behalf, or in support,of International Ladies'Garment WorkersUnion, Local600 and601, AFL-CIO,or any other labor organization.(d) In any other manner interfering with, restraining, orcoercing employees in the exerciseof their right toself-organization,toform,join,orassistlabororganizations,tobargaincollectivelythroughrepresentatives of their own choosing,or to engage inother concerted activities for the purpose of collectivebargainingorothermutualaidorprotectionasguaranteed in Section7 of theNationalLaborRelationsAct, as amended,or to refrain from any or all suchactivities,except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment in conformitywith Section 8(a)(3) of said Act.2.Take thefollowing affirmative action,which it isfound, will effectuate the policiesof the National LaborRelations Act, as amended:(a)Post at its premises copies of the attached noticemarked "Appendix."" Copies ofsaid notice,and copies ofSpanish translations thereof, onforms provided by theRegional Director for Region24 of theNational LaborRelations Board,after being duly signed by an authorizedrepresentativeofrespondent,shallbepostedbyrespondent immediately upon receiptthereof,and bemaintainedby it for 60consecutive days thereafter, inconspicuous places,including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by respondent to insure that said notices are notaltered, defaced,or covered by any other material.(b)Notify saidRegional Director,in writing,within 20days from the receiptof thisDecision,what stepsrespondent has takento complyherewith.20IT IS FURTHER ORDERED that the complaintbe, and ithereby is,dismissed insofar as it alleges unfair laborpractices not specifically found herein."In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Boar"d'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order "3°In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps respondenthas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which both sides had an opportunity topresent their evidence, it has been found that we violatedthe law by committing unfair labor practices. Accordingly,we post this notice and we will keep the promises that wemake in this notice.WE WILL NOT question you in any way about theInternationalLadies'GarmentWorkersUnion, RAFAEL IGARTUAAFL-CIO,or any other union.WE WILL NOT spy on your activities in support of theInternationalLadies'GarmentWorkersUnion,AFL-CIO,or any other union,nor will we spy on whatyou are doing to bring in a union to represent you.AlsoWE WILL NOT do or say anything to make youthink that we are spying on you as you do any of thesethings.WE WILL NOT threaten to do, or do, any of thefollowing things to prevent you from joining, signing acardfor,supporting,orhelpinginanyway,InternationalLadies'GarmentWorkersUnion,AFL-CIO,or any other union,or because you havealready done any of these things:Close our plant or move it away from Aguadllla.Go out of business or discontinue any part of ourbusiness.Fire you.Lay you off.Reduce your hours of work.Anything else which will be to your disadvantage.WE WILL NOT in any manner interfere with,restrain,or coerce you in the exercise of any rights guaranteedto you by the National Labor Relations Act. In thisconnection,WEWILL respectyourrightsto621self-organization,to form,join,or assist any union, tobargain collectively through any union or representativeof your choice as to wages,hours of work,and anyother term or condition of employment.You also havethe right,which WE WILLalso respect,to refrain fromdoing so.All our employees are free to become or remain, or notto become or remain,members of InternationalLadies'Garment Workers Union,AFL-CIO,or any other union.RAFAEL IGARTUA,PROPRIETOR OFAGUADILLA CHILDREN'SWEAR PLANT(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectly with the Board's Regional Office, 7th Floor, PanAm Building, 255 Ponce de Leon Avenue, Hato Rey,Puerto Rico 00919, Telephone 724-7171, Extension 123.